Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews 3436715.
	Regarding claims 1, 16 and 17, Matthews discloses an electrical connector system suitable for electrically connecting a first electrode 14 to a second electrode 11a printed onto a substrate 11, the system comprising: a male connector 13 comprising the first electrode 14 located proximal to a first end on a base 10 of the male connector; and a female connector 10,11,12 comprising a coupling portion 12 forming a cavity (Figure 2) with an opening into which the first end of the male connector may be received, the coupling portion having one or more biasing surfaces 16a that each oppose a base of the female connector; wherein the electrical connector system is configured such that when the male connector is urged into the coupling portion, the first electrode is urged towards the base of the female connector by the one or more biasing surfaces to form an electrical connection between the first electrode and the second electrode positioned between the base and the first end of the male connector.
Regarding claim 2, Matthews discloses each of the one or more biasing surfaces 16a is angled relative to the base 10 (Figure 2) such that the internal height of the cavity decreases from the opening towards a rear portion of the cavity.

Regarding claim 4, Matthews discloses the receiving section 15 comprises a substrate holder that is configured to receive and hold the substrate 11 in an interference fit prior to the male connector 13 being received into the female connector 10,11,12.
Regarding claim 5, Matthews discloses the second electrode 11a is incorporated into a flexible strip 11 for insertion between the base 10 and the first electrode 14.
Regarding claim 6, Matthews discloses the base 10 forms part of the substrate 11 and wherein the second electrode 11a is printed onto the base.
Regarding claim 7, Matthews discloses the coupling portion 12 is resilient and configured to be deflected at least partially when the first end is urged into the coupling portion thereby urging the first electrode 14 against the base 10 of the female connector.
Regarding claim 8, Matthews discloses the female connector 10,11,12 comprises a releasable locking mechanism 23-26 (Figure 3) configured to releasably secure the male connector 13 into position in the female connector 10,11,12 once the male connector has been urged into the coupling portion 12 to secure the first electrode 14 against the second electrode 11a.
Regarding claim 9, Matthews discloses (Figure 2), for at least a portion of the cavity, the internal height of the cavity is less than a thickness of the first end of the male connector 13.
Regarding claim 10, Matthews discloses the female connector comprises a housing 15 including a wall 17 that opposes the coupling portion 12, wherein a distance between the coupling portion and the wall is substantially the same as a length of the male connector 13 from the first end of the male connector to a second end of the male connector that is opposite to the first end, and wherein the 
Regarding claim 11, Matthews discloses the male connector 13 comprises a sloped rear wall 19a located at the second end of the male connector 13 and configured to contact the wall 17 of the female connector when the male connector is rotated towards the base 10 of the female connector to urge the male connector further into the coupling portion.
Regarding claim 12, Matthews discloses (Figure 2) the first electrode 14 of the male connector 13 comprises two surfaces joined by an edge that is configured to contact the second electrode 11a as the male connector is urged into the coupling portion.
Regarding claim 15, Matthews discloses the male connector 13 comprises one or more indentations (at upper right end of 13 in Figure 1) for receiving one or more protrusions 16a from the coupling portion.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claim 1 above, and further in view of Ma 8251726.
Ma discloses the first electrode 14 is formed on a printed circuit board 90, and to form the male connector of Matthews as a printed circuit board thus would have been obvious, for economy of manufacture.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833